83797: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30462: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83797


Short Caption:PARVEN VS. DIST. CT. (MENDEZ)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A835176Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/28/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJ. Thomas SusichDavid Kalo Neidert
							(State of Nevada/DETR)
						


PetitionerLynda ParvenDavid Kalo Neidert
							(State of Nevada/DETR)
						


PetitionerState of Nevada Department of Employment, Training & Rehabilitation, Employment Security DivisionDavid Kalo Neidert
							(State of Nevada/DETR)
						


Real Party in InterestSelvin MendezI. Scott Bogatz
							(Reid Rubinstein & Bogatz)
						Bradley L. Lipman
							(Reid Rubinstein & Bogatz)
						


RespondentBita Yeager


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/17/2021Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


11/17/2021Petition/WritFiled Petition for Writ of Mandamus Petition for Writ of Madamus21-33179




11/17/2021AppendixFiled Appendix to Petition for Writ. (SC)21-33180




12/20/2021Order/ProceduralFiled Notice of Voluntary Disclosure for Justice Silver. (SC)21-36140




02/17/2022Order/ProceduralFiled Order Directing Answer. Real party in interest's answer due:  28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. (SC)22-05375




03/08/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Real party in interest shall have until March 31, 2022, to file and serve the answer to the petition for writ of mandamus.  (SC)22-07280




03/31/2022Petition/WritFiled Real Party in Interest Selvin Mendez's Answer to Writ Petition. (REJECTED PER NOTICE ISSUED 4/1/22) (SC)


04/01/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-10157




04/04/2022Notice/IncomingFiled Real Part in Interest's Notice of Appearance for Bradley Lipman. (REJECTED PER NOTICE ISSUED 4/4/22) (SC)


04/04/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-10339




04/04/2022Notice/IncomingFiled Real Part in Interest's Notice of Appearance for Bradley Lipman. (SC)22-10373




04/04/2022Petition/WritFiled Real Party in Interest Selvin Mendez's Answer to Writ Petition. (SC)22-10374




04/18/2022Petition/WritFiled ESD's Reply to Real Party in Interest's Answer. (REJECTED PER NOTICE ISSUED 4/19/22) (SC)


04/19/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-12240




04/19/2022Petition/WritFiled ESD's Reply to Real Party in Interest's Answer. (SC)22-12252




09/28/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-30461




09/28/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." NNP22 - AS/EC/KP. (SC)22-30462




10/05/2022Filing FeeRehearing Filing Fee Waived. State/County/Municipality (SC)


10/05/2022Post-Judgment PetitionFiled Petitioner's Petition for Rehearing. (SC)Y22-31400





Combined Case View